Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attention: Kimberly Browning, Esq. Re: Third Avenue Focused Credit Fund File Numbers: 333-20891 811-8039 Dear Ms. Browning, I am writing to respond to comments received from Mr. Richard Pfordte on August 20, 2009 concerning the registration statement filed for the Third Avenue Focused Credit Fund (the Fund). We thank you and Mr. Pfordte for your attention to this matter. I have tried to summarize the Staffs comments and listed our responses thereto. COMMENT 1: Please add additional disclosure on the cover page regarding the intention of the Fund to invest a substantial portion of its assets in below investment grade assets. RESPONSE: We have added additional disclosure to the front cover of the prospectus to make clear to any potential investor that the Fund will be investing in instruments that are below investment grade and therefore have a concomitantly elevated degree of risk. Please see blackline at page 1 below Fund Title. COMMENT 2: Please briefly characterize the nature of the principal types of securities in which the Fund intends to invest. RESPONSE: Please see revisions on page 2 of the blackline. COMMENT 3: more clearly describe bankruptcy financings in Principal Investment Strategies. RESPONSE: Please see blackline at page 2 to which clarifying language has been added. COMMENT 4: Revise heading for Concentration and Non-Diversification Risk. RESPONSE: We revised this heading to better describe the Funds intent to focus on a limited number of positions in its portfolio. COMMENT 5: Please point out where expected portfolio turnover is discussed in the registration statement. RESPONSE: A section regarding expected portfolio turnover appears in the SAI at page 10. COMMENT 6: Move discussion of calculation of net annual fund operating expenses from a footnote into the table itself. RESPONSE: Please see revisions in blackline on page 4. COMMENT 7: Move disclosures concerning possible wire fees to correct footnote. RESPONSE: Please see revisions on page 4 of the blackline. COMMENT 9: Confirm that investment in trade claims is not a principal strategy of the Fund. RESPONSE: Investment in trade claims is not a principal strategy of the Fund. COMMENT 10: Given that there is a reservation of the ability to make direct loans in the fundamental policies of the Fund, consider whether more disclosure is warranted in the SAI. RESPONSE: Please see pages 5-6 of the blackline for additional disclosures about these types of investments. Again, we thank you for your attention to this matter, and we hope that this letter and the revisions in the Amendment are responsive to the Staffs comments. If you have any additional questions or concerns, please feel free to give me a call (212-906-1190). Thank you. Sincerely, /s/ W. James Hall W. James Hall General Counsel The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION August 17, 2009 Third Avenue Focused Credit Fund An Investment Portfolio of Third Avenue Trust (May invest unlimited amounts in below investment grade credit instruments) PROSPECTUS August 31, 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS THIRD AVENUE FOCUSED CREDIT FUND Who May Want to Invest 1 Investment Philosophy 1 Investment Objective 2 Principal Investment Strategies 2 Principal Investment Risks 2 Performance 4 Fund Codes 4 Fees and Expenses 4 Example 5 MANAGEMENT OF THE FUNDS 6 HOW TO CHOOSE A SHARE CLASS 7 HOW TO PURCHASE SHARES 8 HOW TO REDEEM SHARES 12 HOW TO EXCHANGE SHARES 15 DIVIDENDS, CAPITAL GAIN DISTRIBUTIONS AND TAXES 16 SHAREHOLDER SERVICES 18 T HIRD AVENUE FOCUSED CREDIT FUND W ho May Want to Invest Third Avenue Focused Credit Fund may be appropriate for long-term investors seeking alternatives to equity investments for long-term total return, which may include returns from a combination of sources including capital appreciation, fees and interest income. The Fund may include significant distressed and defaulted securities and is not appropriate for short-term investors or those primarily seeking current income or for those investors who cannot withstand the risk of loss. I nvestment Philosophy Third Avenue Focused Credit Fund (the Portfolio or Fund) adheres to a strict value discipline in selecting securities and other instruments. This means seeking investments whose market prices are low in relation to what the Funds Adviser, Third Avenue Management LLC (the Adviser), believes is their intrinsic value and/or whose total return potential is considered by the Adviser to be high. The Funds Adviser believes this both lowers investment risk and increases capital appreciation and total return potential. The Fund identifies investment opportunities through intensive research of individual companies and generally does not focus solely on market conditions and other macro factors. For these reasons, the Fund may seek investments in the debt or other securities of companies in industries that are believed to be temporarily depressed. The Fund follows a strategy of long-term investing. The Fund will generally sell an investment when there has been a fundamental change in the business or capital structure of the company which significantly affects the investments inherent value or when the Adviser believes that the market value of an investment is overpriced relative to its intrinsic value. When the Funds Adviser believes that a temporary defensive posture is appropriate, or there appears to be a lack of suitable opportunities that meet the Funds investment criteria, the Fund may hold all or a portion of its assets in short-term or other sovereign instruments, cash or cash equivalents. This does not constitute a change in the Funds investment objective, but could prevent or delay the Fund from achieving its objective. 1 THIRD AVENUE FOCUSED CREDIT FUND I nvestment Objective Third Avenue Focused Credit Fund seeks long-term total return, which may include investment returns from a combination of sources including capital appreciation, fees and interest income. After the Funds first year of operations, the investment objective may be changed without shareholder approval on 60 days written notice to shareholders. P rincipal Investment Strategies The Fund seeks to achieve its objective mainly by investing under normal circumstances at least 80% of the Funds net assets in bonds and other types of credit instruments. The Fund does not seek to invest for current yield, but rather for total return, which may include investment returns from a combination of sources including capital appreciation, fees and interest. The Fund intends to invest a substantial amount of its assets in credit instruments that are rated below investment grade by some or all relevant independent rating agencies. Credit instruments include high-yield bonds (commonly known as junk bonds or junk debt), bank debt, convertible bonds or preferred stock, loans made to bankrupt companies (including debtor-in-possession loans), loans made to refinance distressed companies and other types of debt instruments. In making these investments, the Adviser will seek to purchase instruments that the Adviser believes are undervalued, and the Adviser may sometimes use derivatives for hedging and other purposes. High-yield bonds generally are bonds that are rated below investment grade by some or all of the relevant rating agencies. Additionally, certain other high yield bonds include those that are unrated by rating agencies but have similar credit quality and characteristics to other high yield bonds which have been rated below investment grade. High-yield bonds are usually unsecured and generally junior to other debt of the company. Bank debt is debt that has been issued to one or more banks or commercial lenders by a company and usually carries a senior security on the assets of the company. This type of debt is often syndicated among large institutions and traded among them and in private secondary markets. Loans made to bankrupt companies or to refinance distressed companies will most often have security on the assets of the company and can have a super-priority over other obligations of the company. Convertible debt is debt that is convertible into other securities, usually common stock of the company or can be exchanged for securities of a related issuer. The Fund may have significant investments in distressed and defaulted securities and intends to focus on a relatively small number of issuers. The Fund may invest without limitation in distressed securities or other debt that is in default or the issuers of which are in bankruptcy. The Fund invests in companies regardless of market capitalization. It also invests in both domestic and foreign securities, including securities in emerging markets. Although the Adviser believes that initially, the Fund will primarily invest in credit instruments that are current on their interest payments, the mix of the Funds investments at any time will depend on the industries and types of securities the Adviser believes hold the most value within the Funds investment strategy. The Fund may also hold significant positions in equity or other assets that the Fund receives as part of a reorganization process, and may hold those assets until such time as the Adviser believes that a disposition is most advantageous. Such assets will be considered credit instruments for purposes of the Funds requirement to invest 80% of its net assets in bonds and other types of credit instruments. 2 Foreign Securities and Emerging Markets Risk. Foreign securities from a particular country or region may be subject to currency fluctuations and controls or adverse political, social, economic or other developments that are unique to that particular country or region. Therefore, the prices of foreign securities in particular countries or regions may, at times, move in a different direction from those of U.S. securities. From time to time, foreign capital markets may exhibit more volatility than those in the U.S., and the securities markets of emerging market countries can be extremely volatile. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Currency Risk. The Funds investments are denominated in or tied to the currencies of the countries in which they are primarily traded. Because the Fund may determine not to hedge its foreign currency exposure, the U.S. Dollar value of the Funds investments may be harmed by declines in the value of foreign currencies in relation to the U.S. Dollar. This may occur even if the value of the investment in the currencys home country has not declined. Credit and Interest Rate Risk. The market value of debt securities is affected by changes in prevailing interest rates and the perceived credit quality of the issuer. When prevailing interest rates fall or perceived credit quality improves, the market value of the affected debt securities generally rises. Conversely, when interest rates rise or perceived credit quality weakens, the market value of the affected debt securities generally declines. The magnitude of these fluctuations will be greater when the maturity of the debt securities is longer. Changing Distribution Levels Risk. The amount of the distributions paid by the Fund generally depends on the amount of income and/or dividends received by the Fund on the investments it holds. The Fund may not be able to pay distributions or may have to reduce its distribution level if the income and/or dividends the Fund receives from its investments decline. Liquidity Risk . Liquidity risk exists when particular investments are difficult to sell. The Fund may not be able to sell these illiquid investments at the best prices. Investments in private debt instruments, restricted securities, and securities having substantial market and/or credit risk may involve greater liquidity risk. Market Risk. Prices of securities have historically fluctuated. The value of the Fund will similarly fluctuate and its investors could lose money. Focus and Non-Diversification Risk. The Fund is non-diversified and may focus or concentrate its investments in fewer issuers than a diversified mutual fund of comparable size. A concentrated or non-diversified fund can be more volatile than a diversified fund, and volatility may be expected to increase when the Fund makes significant investments in a single issuer or issuers within a particular industry or geographic region because the Fund is more susceptible to adverse effects from such issuer or issuers. Small- and Mid-Cap Risk. The Fund may invest from time to time in smaller and midsize companies whose securities tend to be more volatile and less liquid than securities of larger companies. Style Risk. The Fund frequently identifies opportunities in industries that appear to be temporarily depressed. The prices of securities in these industries may tend to go down more than those of companies in other industries. Since the Fund intends to invest primarily in bonds, the Fund may produce smaller gains than a fund invested primarily in stocks, in a rising stock market. Because of the Funds disciplined and deliberate investing approach, there may be times when the Fund will have a significant cash position. A substantial cash position can impact Fund performance in certain market conditions, and may make it more difficult for the Fund to achieve its investment objective. 3 Performance Because the Fund had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented in this part of the Prospectus. Annual performance returns provide some indications of the risks of investing in the Fund by showing changes in performance from year to year. Comparison of Fund performance to an appropriate index indicates how the Funds average annual returns compare with those of a broad measure of market performance. Fund Codes Investor Class Institutional Class Ticker: Ticker: TFCVX TFCIX CUSIP: CUSIP: 884116708 Fees and Expenses This table describes the fees and expenses that you pay if you buy and hold shares of Third Avenue Focused Credit Fund. Shareholder Fees (fees paid directly from your investment) : Investor Class Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the offering price or redemption proceeds) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None None Redemption Fee/Exchange Fee (as a percentage of amount redeemed) 2.00 %* 2.00 %* Annual Fund Operating Expenses (expenses that are deducted from Fund assets) : Investor Class +* * Institutional Class + * * Management (Advisory) Fee 0.75 % 0.75 % Distribution (12b-1) Fees 0.25 % None Other Expenses 1 0.71 % 0.52 % Total Annual Class Operating Expenses (as a percentage of net assets) 2 1.71 % 1.27 % Expense Cap Adjustment 2 (0.31 %) (0.32 %) Net Annual Fund Operating Expenses 2 1.40 % 0.95 % * These fees are charged only on redemptions or exchanges of shares held less than one year after issuance. You may also be subject to a $9 wire fee. (See How to Redeem Shares  Early Redemption Fee for more information.) ** An investor who purchases shares of this class through such investors financial intermediary may also be subject to direct charges by the financial intermediary. You should ask your financial intermediary about the amount and nature of these fees before investing. + The minimum initial investment for the Investor Class of the Fund is $2,500 and the minimum initial investment for the Institutional Class is $100,000. At the sole discretion of the Adviser, the initial and any additional investment minimums may be waived for certain investors. Each class is subject to a minimum account size (see Minimum Investments). 1 Because the Fund is new, Other Expenses are based on estimated amounts expected to be incurred during the current fiscal year. In addition to direct expenses incurred by the Fund, Other Expenses includes an indirect expense of less than 0.01% expected to 4 be incurred for the current fiscal year as a result of the Funds investment in one or more underlying acquired funds. Indirect expenses of the Fund are not subject to waiver and do not factor into the Funds Fee Reimbursement. 2 The Adviser has contractually agreed, for a period of one year from the commencement of the Funds operations, to defer receipt of advisory fees and/or reimburse Fund expenses in order to limit Net Annual Fund Operating Expenses (exclusive of taxes, interest, brokerage commissions, acquired fund fees and expenses, and extraordinary items) to 1.40% and 0.95% of the average daily net assets of the Investor Class and Institutional Class, respectively, subject to later reimbursement by the respective classes in certain circumstances (the Expense Cap Agreement). In general, for a period of up to 36 months from the time of any deferral, reimbursement, or payment pursuant to the above-described contractual expense limitations, the Adviser may recover from each class of the Fund fees deferred and expenses paid to the extent that such repayment would not cause the Net Annual Fund Operating Expenses of each class to exceed the contractual expense limitation amounts set forth above, but any repayment will not include interest. Acquired fund fees and expenses are not subject to deferral and do not factor into the Funds contractual expense limitation. The Expense Cap Agreement can only be terminated by the independent Trustees of the Fund. Example This Example will help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The Example makes certain assumptions. It assumes that you invest $10,000 as an initial investment in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. It also assumes that your investment has a 5% total return each year and the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on the above assumptions, your costs would be: 1 Year 3 Years Investor Class $ 143 $ 444 Institutional Class $ 97 $ 303 The Example reflects the impact of the Funds contractual expense limitation for a period of at least one year. The Example should not be considered a representation of past or future expenses, as actual expenses may be greater or lower than those shown. 5 MANAGEMENT OF THE FUNDS The Investment Adviser Third Avenue Management LLC, 622 Third Avenue, New York, NY 10017, is the investment adviser for the Fund. The Adviser manages the Funds investments, provides various administrative services and supervises the Funds daily business affairs, subject to the authority of the Board of Trustees of Third Avenue Trust (the Trust). The Adviser provides investment advisory or sub-advisory services to four other investment portfolios of the Trust and seven other open-end U.S. mutual funds with aggregate assets in excess of $10.5 billion as of May 31, 2009. The Adviser may compensate out of its own resources certain intermediaries for shareholder servicing and/or distribution services to the Fund. The Adviser or its predecessor has been an investment adviser for mutual funds since its organization in 1986. It is anticipated that the Fund may place some of its securities transactions through the Advisers affiliated broker-dealer, M.J. Whitman LLC, which also serves as distributor of the Fund. It is also expected that the Fund may place private debt trades through another affiliate, Private Debt LLC. The Fund and the Adviser have adopted policies and procedures designed to enable these trades to be executed in conformity with relevant regulatory requirements and with the Advisers duty to seek best execution. Commissions generated from these transactions are not intended to compensate M.J. Whitman LLC or Private Debt LLC for any services or other arrangements other than execution. Affiliated Managers Group, Inc. owns an indirect majority equity interest in the Adviser, M.J. Whitman LLC and Private Debt LLC. Advisory Fees Third Avenue Focused Credit Fund will pay the Adviser an annual fee equal to 0.75% of its average daily net assets subject to waivers and reimbursements, if any, as described under Fees and Expenses above. Portfolio Manager The Statement of Additional Information (SAI) provides additional information about the portfolio managers compensation, additional accounts that they manage, and ownership of shares in the Fund. Jeffrey J. Gary Mr. Gary has been the portfolio manager of the Fund since its inception. Mr. Gary has more than 20 years of investment experience in high-yield, long/short credit and distressed investment strategies, including the last twelve years as a senior portfolio manager. Mr. Garys experience includes managing numerous high yield and credit-related mutual funds. Prior to joining Third Avenue, Mr. Gary joined BlackRock Financial in 2003 as the head of the high yield and distressed investment team. In this role, Mr. Gary helped manage and grow high yield and distressed assets from approximately $3 billion to a peak of approximately $17 billion. Previously, hewas a senior high yield and distressed portfolio manager at AIG/American General and Koch Industries.Earlier in his career, Mr. Gary was a distressed analyst at Cargill Financial,Vice President of Corporate Finance responsible for restructuring and workouts at Mesirow Financial, a senior analyst at Citigroup, and a senior auditor at PricewaterhouseCoopers. Mr. Garyholds an M.B.A. from Northwestern Universitys Kellogg School of Management, and a B.S. in accounting from Penn State University. He is a Certified Public Accountant (inactive). 6 HOW TO CHOOSE A SHARE CLASS Investors can choose from among two classes of shares of the Fund: Investor Class and Institutional Class. As described above, the classes differ to the extent they bear certain class specific minimums and expenses. When choosing a share class, it is important to consider your method of investing, directly with the Fund or through certain broker-dealers or other financial intermediaries, the amount you plan to invest and the expenses of each class. Investor Class The minimum initial investment for this class is $2,500. The Investor Class shares have no up-front sales charges or deferred sales charges. Your entire amount invested purchases Fund shares at the Investor Class net asset value (NAV) per share. Shareholders in the Investor Class shares also pay distribution (12b-1) fees of 0.25%. See below for more information on distribution fees (12b-1) fees and shareholder servicing fees. Institutional Class The minimum initial investment for this class is $100,000. Institutional Class shares have no up-front sales charges or deferred sales charges. Your entire purchase price is invested in Fund shares at the NAV per share of the Institutional Class. Shareholders in the Institutional Class shares do not pay any distribution (12b-1) or service fees. Converting from Investor Class to Institutional Class Shares If the current market value of your account in the Investor Class is at least $100,000, you may elect to convert that account from Investor Class to Institutional Class shares at relative net asset value. Converting from Investor Class to Institutional Class Shares may not be available at certain financial intermediaries, in addition there may be additional costs associated with this exchange charged by your financial intermediary. Because the net asset value per share of the Institutional Class shares may be higher or lower than that of the Investor Class shares at the time of conversion, although the total dollar value will be the same, a shareholder may receive more or less Institutional Class shares than the number of Investor Class shares converted. You may convert from Investor Class to Institutional Class shares by calling Third Avenue Funds at 1-800-443-1021 or your financial intermediary where you hold the fund. If the market value of your Institutional Class shares account declines to less than $100,000 due to a redemption or exchange, we may convert your Institutional Class shares into Investor Class shares at relative net asset value. Although the total dollar value will be the same, a shareholder may receive more or less Investor Class shares than the number of Institutional Class shares converted. See Redemption by the Fund in this prospectus. A conversion from Investor Class shares to Institutional Class shares or from Institutional Class shares to Investor Class shares pursuant to the preceding paragraphs should generally not be a taxable exchange for federal income tax purposes. INVESTING THROUGH AN INTERMEDIARY If you invest through a third party such as a bank, broker-dealer, trust company or other financial intermediary, rather than directly with the Fund, certain purchase and redemption policies, fees, and minimum investment amounts may differ from those described in this Prospectus. The Fund may also participate in programs with national brokerage firms that limit or eliminate a shareholders transaction fees, and the Investor Class shares may pay fees to these firms in return for services provided by these programs to shareholders. The shareholder servicing fees are paid out of the assets of the Investor Class shares on an ongoing basis and will increase the cost to shareholders who invest in Investor Class shares. The Adviser and/or the Distributor (defined below) may pay compensation (out of their own funds and not as an expense of the Fund) to certain affiliated or unaffiliated brokers, dealers, or other financial intermediaries or service providers in connection with the sale or retention of Fund shares and/or shareholder servicing. This compensation may provide such affiliated or unaffiliated entities with an incentive to favor sales of shares of the Fund over other investment options. Any such payments will not change the NAV or the price of the Funds shares. DISTRIBUTION (12b-1) AND SERVICING FEES The Fund has adopted a Distribution and Service Plan (the Plan) for the Investor Class shares that allows the Investor Class to pay fees for selling and distributing its shares and for providing service to its respective shareholders. The distribution fees are paid to M.J. Whitman LLC (the Distributor) to cover the Investor Class sales, marketing, and promotional expenses and servicing fees are paid for assistance in connection with inquiries relating to shareholder accounts of the Investor Class. Because these distribution fees and servicing fees, if any, are deducted from the net assets of the Investor Class on an ongoing basis, they have the effect of increasing the cost of your investment the longer you hold it and will result in lower total returns than an investment in the Institutional Shares of the Fund. The present plan calls for the Investor Class to pay a 0.25% distribution (12b-1) fee and allows for a shareholder servicing fee of up to 0.25% subject to the approval of the Board of Trustees. No shareholder servicing is currently imposed. 7 H OW TO PURCHASE SHARES Price of Shares The price you will pay for a share of a class of the Fund is the NAV per share of that class. NAV is calculated on each day that the New York Stock Exchange (NYSE) is open as of the close of regular trading, normally 4:00 p.m., Eastern time. The NAV of each class of the Fund is determined by dividing the value of its allocable shares of portfolio securities, cash, and other assets, including accrued interest and dividends, owned by the Fund, less all liabilities of the class, including its accrued expenses, by the total number of outstanding shares of the class. Your order will be priced at the next NAV calculated following receipt of your transaction in good order by the transfer agent or your broker-dealer or other financial intermediary. For a transaction to be considered in good order, all required information must be provided, required authorized signatures must be included, and payment must be in a form acceptable as per the Paying for Shares section of this prospectus. Your order will be deemed to be received before the close of trading if the order was received before that time by the transfer agent or by certain broker-dealers or financial intermediaries. The Fund will generally value securities using the most readily available market price. The Funds investments are generally valued at market value. Certain short-term securities with maturities of 60 days or less are valued based on amortized cost. Illiquid securities and other securities and assets for which market quotations are not readily available or are deemed unreliable are valued at fair value, as determined in good faith by or in accordance with procedures adopted by the Board of Trustees. These types of assets can include high-yield bonds, defaulted securities and private investments that do not trade publicly, among other things. The Funds procedures call for a valuation committee of the Adviser to make a determination of fair value based on the committee members judgments of relevant information and an analysis of the asset within the methodology approved by the Board of Trustees or between Board meetings, by designated independent Trustees. Details of fair valuation methodologies and determinations for all fair valued positions constituting greater than 0.5% of the net assets of the Fund are reviewed by the Trustees of the Third Avenue Trust (the Trust) on a quarterly basis. Details of fair valuation methodologies and determinations for all fair valued positions are reviewed at least annually. If the principal market for a security has closed before the time as of which the NAV is being calculated, the Fund, pursuant to procedures approved by the Board of Trustees, may consider information regarding more recent trades on other markets along with other factors. This means that NAV may be based, at least in part, on prices other than those determined as of the close of the principal markets in which such assets trade. Foreign securities held by the Fund generally trade on foreign markets which may be open on days when the NYSE is closed. This means that the value of the Funds portfolio securities can change on a day on which you cannot purchase or redeem your shares. Purchasing Shares The Fund is open for business each day the NYSE is open for trading. Shares of the Fund can be purchased either directly from the Fund, or through certain broker-dealers or financial intermediaries, so long as they have a selling agreement with the Funds Distributor. The Fund generally will not accept new account applications to establish an account with a non-U.S. address (Army post office/Fleet post office and U.S. territories are acceptable) or for a non-resident alien. The Adviser utilizes a portion of its assets to pay all or a portion of the charges of various programs that make shares available to their customers. Subject to tax limitations and approval by the Board of Trustees the Fund may pay a portion of these charges representing savings of expenses the Fund would otherwise incur in maintaining separate shareholder accounts for those who invest in the Fund through these programs. To purchase Investor or Institutional Class shares directly from the Fund, you need to complete and sign an account application and send it, together with your payment for the shares, to the Funds transfer agent, PNC Global Investment Servicing (PNC or the transfer agent). See page 11 for mailing instructions. To purchase Investor or Institutional Class shares from a broker-dealer, the broker-dealer must be a member of the Financial Industry Regulatory Authority (FINRA) and have entered into a selling agreement with the Funds distributor, M.J. Whitman LLC. You may or may not need to complete and sign an account application when purchasing through a broker-dealer or financial intermediary, depending on its arrangements with the Fund. The Fund reserves the right to reject any purchase order. To purchase additional shares via Automated Clearing House (ACH), contact PNC at (800) 443-1021, Option 1, to initiate an electronic transfer from your bank account. You may establish electronic transfer capabilities on your account application or by sending written instructions to PNC. Your initial investment cannot be made by electronic transfer. Assuming PNC or the Fund properly act on telephone or Internet instructions and follow reasonable procedures to protect against unauthorized transactions, neither PNC nor the Fund will be responsible for any losses due to telephone or Internet transactions. You may be responsible for any fraudulent telephone or Internet order as long as PNC or the Fund takes reasonable measures to verify the order. 8 Telephone purchase orders will only be accepted from financial institutions which have been approved previously by the Fund or the Adviser, or by investors who have established ACH capabilities for an account. Shareholders with existing Third Avenue Management Mutual Fund accounts may purchase additional shares directly through the Funds website at www.thirdave.com. To choose this option, complete the Online Account Access section of the New Account Application (the Application) or make subsequent arrangements in writing. Only bank accounts held at domestic institutions that are ACH members may be used for Internet transactions. All ACH transactions will be considered in good order on the date the payment for shares is received by the Fund. This process may take up to 48 hours from the time the Shareholder places the order with PNC. You may not make your initial purchase of Fund shares via the Internet. The Fund may alter, modify or terminate the Internet purchase option at any time. 9 Paying for Shares by Mail Initial Payments If you are sending documents via U.S. mail, initial payments, together with your account application, should be sent to: Third Avenue Funds c/o PNC Global Investment Servicing P.O. Box 9802 Providence, RI 02940-5215 or via express delivery, registered or certified mail to: Third Avenue Funds c/o PNC Global Investment Servicing 101 Sabin Street Pawtucket, RI 02860-1427 Additional Payments If you are sending documents via U.S. mail, additional payments, together with the payment stub from your account statement, should be sent to: Third Avenue Funds c/o PNC Global Investment Servicing P.O. Box 9802 Providence, RI 02940-5215 or via express delivery, registered or certified mail to: Third Avenue Funds c/o PNC Global Investment Servicing 101 Sabin Street Pawtucket, RI 02860-1427 Paying for Shares by Wire Prior to sending a wire, please notify PNC at (800) 443-1021, Option 1 to insure proper credit to your account. Direct your bank to wire funds as follows: PNC Bank ABA #: 031000053 Acct#: 8606905687 For further credit to: Third Avenue Focused Credit Fund (specify Class) (shareholders name, exact account title and Fund number and account number). Heavy wire traffic over the Federal Reserve System may delay the arrival of purchase orders made by wire. Minimum Investments The minimum initial investment for the Investor Class of the Fund is $2,500 and the minimum initial investment for the Institutional Class is $100,000. Additional investments for either class must be at least $1,000 for a regular account and $200 for an Individual Retirement Account (IRA), unless you use the Funds Automatic Investment Plan. Under this plan, a predetermined amount, selected by you, will be deducted from your checking account. Additional investments under this plan are subject to a monthly minimum of $200. The Automatic Investment Plan option may be elected on the Application. Transactions made through your broker-dealer or other financial intermediary may be subject to charges imposed by the broker-dealer or financial intermediary, who may also impose higher initial or additional amounts for investment than those established by the Fund. At the sole discretion of the Adviser, the initial and any additional investment minimums may be waived for certain investors. Paying for Shares When purchasing shares directly from the Fund, you may pay by check payable to the Fund. The Fund will only accept checks drawn in U.S. currency on a domestic bank. Starter checks on newly established bank accounts will not be accepted. The Fund will not accept any of the following cash equivalents: money orders, travelers checks, cashier checks, bank checks, official checks and treasurers checks, foreign bank drafts, payable through checks or third party checks, or other third party transactions. You will be charged (minimum of $20) for any check used for the purchase of Fund shares that is returned unpaid. If you purchase Fund shares by check, you may not receive redemption proceeds until there is a reasonable belief that the check has cleared, which may take up to fifteen calendar days after the purchase date. If you purchase shares through a broker-dealer or other financial intermediary, they are responsible for forwarding or arranging payment promptly. The Fund reserves the right to cancel any purchase order and will do so, under ordinary circumstances, within 48 hours of receipt of the order. In the interest of economy and convenience to investors, the Fund does not issue certificates representing Fund shares. 10 Individual Retirement Accounts If you want to set up an IRA, you may obtain a Fund IRA Application and additional required forms by contacting PNC at (800) 443-1021, Option 1, or on the Funds website at www.thirdave.com. The account will be maintained by the custodian, PFPC Trust, which will be renamed PNC Trust Company effective June 7 th , 2010, which currently charges your account an annual maintenance fee of $12. Fees are subject to change by PNC Global Investment Servicing. Annual maintenance fees will automatically be deducted from the IRA account, unless a check for the fees is received by PNC prior to December 15th of each year. Other Retirement Plans If you are self-employed, you may be able to purchase shares of the Fund through tax-deductible contributions to retirement plans for self-employed persons, known as Keogh Plans. However, the Fund does not currently act as a sponsor or administrator for such plans. Fund shares may also be purchased for other types of qualified pension or profit sharing plans which are employer-sponsored, including deferred compensation or salary reduction plans, known as 401(k) Plans, which give participants the right to defer portions of their compensation for investment on a tax-deferred basis until distributions are made. However, the Fund does not currently act as a sponsor or administrator for such plans. Distribution Arrangements The Adviser or its affiliates pay certain costs of marketing the Fund out of its own resources. The Adviser or its affiliates may also share with third party intermediaries certain marketing expenses or pay for the opportunity to distribute the Fund; sponsor informational meetings, seminars and client awareness events; and support marketing materials or business building programs. The Adviser or its affiliates may also pay amounts from their own resources to third parties, including brokerage firms, banks, financial advisors, retirement plan service providers, and other financial intermediaries for providing record keeping, subaccounting, transaction processing and other administrative services. These administrative payments are in addition to any fees that may be paid by the Fund for these types of services or other services. The amount of these payments is determined from time to time by the Adviser and may differ among such financial intermediaries. Such payments may provide incentives for such parties to make shares of the Fund available to their customers, and may result in the Fund having greater access to such parties and their customers than would be the case if no payments were made. These payment arrangements will not change the price an investor pays for shares of the Fund or the amount that the Fund receives to invest on behalf of the investor. You may wish to inquire whether such arrangements exist when purchasing or selling or evaluating any recommendations to purchase or sell shares of the Fund through any intermediary. 11 HOW TO REDEEM SHARES General You may redeem your shares on any day during which the NYSE is open, either directly from the Fund or through certain broker-dealers or other financial intermediaries. Fund shares will be redeemed at the NAV next calculated as of a time after your order is received in good order by the Fund or its designees. Redemption requests that contain a restriction as to the time, date or share price at which the redemption is to be effective will not be honored. You can redeem less than all of your shares, but if you retain shares with a value below a minimum amount (as determined by the Adviser), your account may be closed at the discretion of the Adviser. See Redemption By The Fund. By Mail If you are sending documents via U.S. mail, send a written request to: Third Avenue Funds c/o PNC Global Investment Servicing P.O. Box 9802 Providence, RI 02940-5215 If you are sending documents via express delivery, registered or certified mail, send a written request to: Third Avenue Funds c/o PNC Global Investment Servicing 101 Sabin Street Pawtucket, RI 02860-1427 Written redemption requests must be submitted and signed exactly as the account is registered. Such requests may require a signature guarantee and additional documents. See Signature Guarantees/Other Documents. Telephone Redemption Service You may redeem shares by telephone by electing this service on the Application. You may thereafter redeem shares on any business day by calling PNC at (800) 443-1021, Option 1, until the close of the NYSE, normally 4:00 p.m., Eastern time. Redemption proceeds will be mailed to your address of record, or if previously established, sent to your bank account via wire or ACH. The Fund and PNC will not be liable for following telephone instructions reasonably believed to be genuine. In this regard, PNC will require personal identification information before accepting a telephone redemption order. Please contact your broker-dealer or other financial intermediary for information on how to redeem your shares through them. A shareholder may incur a brokerage fee for such a transaction, no part of which is received by the Adviser or the Fund. Fees You will not be charged for redeeming your shares directly from the Fund, except as described below under Early Redemption Fee. The transfer agent currently charges a wire fee of $9 for payment of redemption proceeds by federal funds wire. The transfer agent will automatically deduct the wire fee from the redemption proceeds. Broker-dealers handling redemption transactions generally will charge a service fee. Redemption by the Fund The Fund has the right to redeem your shares at current NAV at any time and without prior notice if and to the extent that such redemption is necessary to reimburse the Fund for any loss sustained by reason of your failure to make full payment for shares of the Fund you previously purchased or subscribed for. The Trust reserves the right to redeem a shareholder account, other than an IRA account, (after 30 days prior written notice and the opportunity to reestablish the account balance) when the value of the Funds shares in the account falls below $500 with respect to Investor Class shares of the Fund (except for IRAs) or falls below $25,000 with respect to Institutional Class shares of the Fund due to redemptions. Whether the Trust will exercise the right to redeem shareholder accounts will be determined by the Adviser on a case-by-case basis. 12 Payment of Redemption Proceeds The Fund will usually make payment for redemptions of Fund shares within one business day, but not later than seven calendar days, after receipt of a redemption request. You should note that your request for redemption of recently purchased Fund shares that have been paid for by check may be rejected if the check has not cleared, which may take up to fifteen calendar days after the purchase date. Wired Proceeds If you request payment of redemption proceeds by wire transfer, payment will be transmitted only on days that commercial banks are open for business and only to the bank and account previously authorized by you on your application or separate signature guaranteed letter of instruction. Neither the Fund, nor the transfer agent, will be responsible for any delays in wired redemption proceeds due to heavy wire traffic over the Federal Reserve System. Signature Guarantees/Other Documents For documents requiring a signature guarantee, such guarantee must be obtained from an eligible guarantor institution, which includes certain banks, brokers, dealers, credit unions, securities exchanges and associations, clearing agencies and savings associations participating in a signature guarantee program recognized by the Securities Transfer Association (a Medallion Guarantee). A notary public is not an acceptable guarantor. Signature guarantees are required on any: 1. request for redemption, payable to the registered shareholder involving $100,000 or more, 2. redemption proceeds payable to and/or mailed to other than the registered shareholder, or 3. requests to transfer shares. The three recognized medallion programs are Securities Transfer Agents Medallion Program (STAMP), Stock Exchanges Medallion Program (SEMP), and NYSE, Inc. Medallion Signature Program (NYSE MSP). Additional documents may be required when shares are registered in the name of a corporation, partnership, association, agent, fiduciary, trust, estate or other organization. Additional tax documents may also be required in the case of redemptions from IRA accounts maintained at PNC. For further information, call PNC toll free at (800) 443-1021, Option 1. Changing Information If you did not previously elect the Telephone Redemption Service on your application, or wish to change any information previously provided to the Fund (including the bank to which redemption proceeds are to be wired), or wish to add information to establish electronic transfer capabilities (ACH), you must submit a signature guaranteed letter of instruction. This is designed to protect you and the Adviser from fraud. Systematic Withdrawal Plan  For Investor Class only If you own or are purchasing shares of the Fund having a current value of at least $10,000, you may participate in a Systematic Withdrawal Plan. This plan provides for automatic redemption of at least $100 monthly, quarterly, semi-annually, or annually. You may establish a Systematic Withdrawal Plan by sending a letter to PNC. Notice of all changes concerning the Systematic Withdrawal Plan must be received by PNC at least two weeks prior to the next scheduled payment. Further information regarding the Systematic Withdrawal Plan and its requirements can be obtained by contacting PNC at (800) 443-1021, Option 1. Frequent Trading and Early Redemption Fee The Fund is intended for long-term investors and not for those who wish to trade frequently in their shares. The Fund will not knowingly accommodate frequent trading in Fund shares. The Board of Trustees of the Trust has adopted policies and procedures designed to prevent frequent trading in Fund shares, commonly referred to as market timing, because such activities are disruptive to the management of the Funds portfolio, and may increase Fund expenses and negatively affect the Funds performance. The Fund believes that excessive short-term trading of Fund shares creates risks for the Fund and its long-term shareholders, including interference with efficient portfolio management, increased administrative and brokerage costs, and dilution in the value of its shares from traders seeking short-term profits from market momentum, time-zone arbitrage and other timing strategies. The procedures of the Fund require that the Adviser monitor the trading activities of Fund accounts on a regular basis. If the Adviser determines, in its sole discretion, that an account shows a pattern of excessive trading and/or excessive exchanging among the Fund, and the other funds of the Trust, it will then review the accounts activities and will bar the shareholder from future purchases, including purchases by exchange. The Funds Adviser will also notify the Funds transfer agent of any of these restrictions and will keep the Board of Trustees informed quarterly regarding the implementation of these frequent trading policies and procedures. The Fund reserves the right to refuse a purchase order (including an order placed as part of an exchange) for any reason if the Adviser 13 believes, in its sole discretion, that a shareholder is engaging in short-term trading activities that may be harmful to the Fund and its shareholders. Transactions accepted by a financial intermediary from a shareholder who has previously been barred from future purchases are not deemed accepted by the Fund and may be cancelled or revoked by the Fund. In the event that any purchase order is refused or revoked, the purchase price will be refunded as soon as possible. For example, if you purchase your shares on September 15 th you will be charged a fee for any redemptions made on or prior to September 14 th of the following year. To discourage frequent short-term trading in Fund shares, the Fund imposes a 2.00% of net asset value redemption fee on redemptions, including exchanges to other funds of the Trust with respect to Fund shares held for less than one year. This redemption fee is assessed and retained by the Fund for the benefit of the remaining shareholders. The redemption fee is not a sales charge and is not paid to the Adviser or any third party. The redemption fee applies to redemptions from the Fund and exchanges from one Fund to another fund of the Trust, but not to redemptions of shares acquired through dividend or capital gain distributions which have been automatically reinvested into the Fund. The Fund reserves the right to modify the terms of, or terminate, this fee at any time. The fee is applied to the shares being redeemed or exchanged in the order in which they were purchased. For this purpose, shares will be treated as redeemed as follows: first, reinvested shares; second, shares held more than one (1) year after issuance; and third, shares held for less than one year after issuance. The Fund will/may not impose redemption fees in the following situations:  on required minimum distributions from IRA and other retirement accounts (where it is operationally feasible),  in certain rare hardship situations, such as death or disability, that have been approved by the Adviser and are reported to the Board, or  on transactions by shareholders holding shares through an omnibus account, third-party intermediary or broad-based benefit plan if: the intermediary has represented to the Fund that it will track and remit the redemption fees, or the Fund has determined that policies and procedures reasonably designed to prevent short-term trading in Fund shares by participants in the program or plan are in effect. Examples of this type of exception are asset allocation programs that rebalance periodically, systematic withdrawal plans and broad-based benefit plans that appropriately restrict the frequency with which participants can redeem or exchange their interests in the Fund. The Fund monitors activity at the omnibus level in order to try to identify unusual trading patterns that may indicate short-term trading by individual accounts within the omnibus account. If the Fund does identify such activity, the Fund may instruct the intermediary to code the individual account Redemption Only. If the Fund determines that an account, plan or intermediary may not be acting properly to prevent short-term trading, the Fund has the right to access information about beneficial shareholder transactions in accounts held through omnibus accounts, benefit plans or other intermediaries and intend to do so. The Fund reserves the right to remove any waiver granted to such a party. Utilizing these information rights will assist the Fund in preventing short-term trading, assessing redemption fees and administering or revoking waivers, although there is always some risk that a shareholder acting through such an intermediary might be able to engage in short-term trading to the detriment of the Fund without having to pay a redemption fee. 14 H OW TO EXCHANGE SHARES Inter-Fund Exchange Privilege You may exchange shares of one fund of the Trust for shares of another fund of the Trust, in writing or by telephone, at NAV without the payment of any fee or charge, except that a fee will be applicable upon the following: the exchange of shares of Third Avenue Focused Credit Fund held for less than one year after issuance, or the exchange of shares of Third Avenue Value Fund, Third Avenue Real Estate Value Fund, Third Avenue Small-Cap Value Fund or Third Avenue International Value Fund held for sixty days (60) or less after issuance. See How to Redeem Shares  Frequent Trading and Early Redemption Fee for details. An exchange is considered a sale of shares and may result in capital gain or loss for federal and state income tax purposes. If you want to use this exchange privilege, you should elect the service on your Application. If the Fund or its designees receives exchange instructions in writing, by telephone at (800) 443-1021, or by Internet at www.thirdave.com (Internet option not available for Institutional Class shares) in good order by the valuation time on any business day, the exchange will be effected that day. For an exchange request to be in good order, it must include your name as it appears on the account, the account number, the amount to be exchanged, the names of the fund from which the exchange is to be made and a signature guarantee as may be required. 15 D IVIDENDS, CAPITAL GAIN DISTRIBUTIONS AND TAXES The Fund will elect to be treated, and intends to qualify and continue to qualify, as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the Code). If the Fund so qualifies and distributes each year to its shareholders at least 90% of its investment company taxable income, the Fund will not be required to pay federal income taxes on any income that it distributes to its shareholders. As a regulated investment company, the Fund is not allowed to utilize any net operating loss deduction realized in a taxable year in computing investment company taxable income in any prior or subsequent taxable year. The Fund is allowed, however, to carry forward any net capital loss for eight years. If the Fund distributes less than an amount equal to the sum of 98% of its ordinary income and 98% of its capital gain net income (including capital gain dividends designated by the Fund and credited to the shareholder but retained by the Fund), and all of any ordinary income and net capital gain from previous years that was not distributed and upon which no tax was paid, then the Fund will be subject to a 4% excise tax on the undistributed amounts. The Fund intends to pay dividends from incomeit earns on its investments (less expenses) on a quarterly basis, beginning December 2009. The Fund intends to makecapital gains distributions, if any, typicallyin December of each year. The Fund may pay additional distributions at other times in order to avoid the excise tax discussed above. Distributions from investment company taxable income, which includes short-term capital gains, are subject to tax as ordinary income. A portion of these distributions may constitute qualified dividend income to individual shareholders, and corporate shareholders may be able to claim the corporate dividends received deduction with regard to a portion of such distributions. Distributions of net long-term capital gain are subject to tax as a long-term capital gain regardless of the length of time you have held Fund shares. For individuals, short-term capital gains and ordinary income, other than qualified dividend income, will currently be taxed at a maximum federal rate of 35% while long-term gains and qualified dividend income received in taxable years beginning before 2011generally will be taxed at a maximum federal rate of 15%. The Fund will notify you of the tax status of ordinary income dividends and capital gain dividends and other distributions after the end of each calendar year. Shareholders receiving distributions in the form of additional shares will be treated for federal income tax purposes in the same manner as if they had received cash distributions equal in value to the shares received and will have a cost basis for federal income tax purposes in each share received equal to the NAV of a share of the applicable class of the Fund on the date of distribution. If you purchase shares at a time when the Fund has realized income or capital gains which have not yet been distributed, the subsequent distribution may result in taxable income to you even though such distribution may be, for you, the economic equivalent of a return of capital. You will generally recognize taxable gain or loss on a sale, exchange or redemption of shares in an amount equal to the difference between the amount received and your basis in such shares. This gain or loss will generally be capital and will be long-term capital gain or loss if the shares were held for more than one year. Any loss recognized by shareholders upon a taxable disposition of shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends received with respect to such shares. A loss realized on the disposition of shares of the Fund will be disallowed to the extent identical (or substantially identical) shares are acquired in a 61-day period beginning 30 days before and ending 30 days after the date of such disposition. In that event, the basis of the replacement shares of the Fund will be adjusted to reflect the disallowed loss. You should be aware that an exchange of shares in the Fund for shares in other funds operated by the Trust is treated for federal income tax purposes as a sale and a purchase of shares, which may result in recognition of a gain or loss and be subject to federal income tax. The SAI contains a more detailed summary of the federal tax rules that apply to the Fund and its shareholders. Legislative, judicial or administrative action may change the tax rules that apply to the Fund and/or its shareholders and any such change may be retroactive. The preceding discussion is meant to be only a general summary of the potential federal income tax consequences of an investment in the Fund by U.S. shareholders. The tax law is subject to revision and special rules may apply depending upon your specific tax status or if you are investing through a tax-deferred retirement account. You should consult your tax advisers as to the federal, state, local and non-U.S. tax consequences to you of ownership of shares of the Fund. Distribution Options You should specify on your Application how you wish to receive distributions. If no election is made on the Application, all distributions will automatically be reinvested. The Fund offers four options: income dividends and capital gain distributions paid in cash; income dividends paid in cash with capital gain distributions reinvested; 16 income dividends reinvested with capital gain distributions paid in cash; or both distributions automatically reinvested in additional shares of that Fund. Any distribution payments returned by the post office as undeliverable will be reinvested in additional shares of the applicable class of the Fund at the NAV next determined. Withholding The Fund may be required to backup withhold on taxable dividend and certain other payments to shareholders who do not furnish to the Fund their correct taxpayer identification number (in the case of individuals, their social security number), and make certain certifications, or who are otherwise subject to backup withholding. Investors should be sure to provide this information when they complete the Application. Backup withholding is not an additional tax. Any amount withheld from payments made to you may be refunded or credited against your U.S. federal income tax liability. 17 S HAREHOLDER SERVICES The Fund provides you with helpful services and information about your account:  A confirmation after every transaction (other than certain dividends, distributions, and reinvestments, for which you receive a statement within ten days of the quarter end);  An annual account statement reflecting all transactions for the year;  Tax information mailed after the close of each calendar year;  Financial statements of the Fund, mailed at least twice a year;  Shareholder quarterly reports and shareholder letters mailed four times a year;  24-hour automatic voice response service; and  Online account access through the Funds web site: www.thirdave.com. You may choose to receive shareholder quarterly reports and shareholder letters by email rather than hard copy by signing up for e-delivery at www.thirdave.com. The Funds most recent reports are available online at www.thirdave.com. The Fund pays for shareholder services but not for special services, such as requests for historical transcripts of accounts. PNC currently charges $10 per year for duplication of historical account activity records, with a maximum fee of $100. Telephone Information Your Account Questions about your account, purchases, redemptions and distributions can be answered by PNC Monday through Friday, 9:00 a.m. to 7:00 p.m., Eastern time. Call toll free (800) 443-1021, Option 1, or (610) 382-7819. The Fund Questions about the Fund and literature requests can be answered by the Funds telephone representatives Monday through Friday, 9:00 a.m. to 7:00 p.m., Eastern time. Call toll free (800) 443-1021, Option 1, or (610) 382-7819. To Redeem Shares To redeem shares by telephone, call PNC prior to 4:00 p.m., Eastern time on the day you wish to redeem. Call toll free (800) 443-1021, Option 1, or (610) 382-7819. Transfer Of Ownership You may transfer Fund shares or change the name or form in which the shares are registered by writing to PNC. The letter of instruction must clearly identify the account number, name(s) and number of shares to be transferred, and provide a certified tax identification number by way of a completed new Application and W-9 form, and include the signature(s) of all registered owners, and any share certificates issued. The signature(s) on the transfer instructions or any stock power must be guaranteed as described under Signature Guarantees/Other Documents. Portfolio Disclosure A description of the policies with respect to the disclosure of the Funds portfolio securities is available in the Funds SAI and on the Funds website at www.thirdave.com. 18 Third Avenue Funds 622 Third Avenue New York, NY 10017 Phone (212) 888-5222 Toll Free (800) 443-1021 www.thirdave.com Investment Adviser Third Avenue Management LLC 622 Third Avenue New York, NY 10017 FOR MORE INFORMATION More information on the Third Avenue Funds is available free upon request, including the following:  Shareholder reports  Additional information about the Funds investments is available in the Funds Annual and Semi-Annual Reports to Shareholders. The Funds Annual Report to Shareholders contains a discussion of the market conditions and investment strategies that significantly affected the Funds performances during the last fiscal year.  Statement of Additional Information (SAI)  The SAI provides more detailed information about the Fund, is on file with the Securities and Exchange Commission (the SEC), and is incorporated by reference (is legally considered part of this Prospectus). You can obtain the SAI and the Funds Reports to Shareholders without charge, upon request, and otherwise make inquiries to the Fund by writing or calling the Fund at 622 Third Avenue, New York, NY 10017, (800) 443-1021 or (212) 888-5222. The Funds Prospectus, SAI, Shareholder Reports and other additional information are available through the Funds website at www.thirdave.com Information about the Fund, including the SAI, can be reviewed at the SECs Public Reference Room in Washington D.C. (phone 202-551-5850 for information). Copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the e-mail address publicinfo@sec.gov, or by writing the SECs Public Reference Branch, treet NE, Room 1580, Washington, D.C. 20549. Reports and other information about the Fund are also available on the SECs Internet Web site (http://www.sec.gov). The Trusts SEC file number is 811-08039. The information in this Statement of Additional Information is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Statement of Additional Information is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY STATEMENT OF ADDITIONAL INFORMATIONSUBJECT TO COMPLETION AUGUST 17, 2009 STATEMENT OF ADDITIONAL INFORMATION DATED AUGUST 31, 2009 THIRD AVENUE FOCUSED CREDIT FUND This Statement of Additional Information (SAI) is not a Prospectus and should be read together with the Funds Prospectus dated August 31, 2009. A copy of the Prospectus may be obtained without charge by writing to the Funds at 622 Third Avenue, New York, NY 10017, or by calling the Funds at (800) 443-1021 (toll free) or (212) 888-5222. TABLE OF CONTENTS GENERAL INFORMATION 1 INVESTMENT POLICIES 1 INVESTMENT RESTRICTIONS 18 MANAGEMENT OF THE TRUST 19 INVESTMENT ADVISER 24 INVESTMENT ADVISORY AGREEMENT 24 PORTFOLIO MANAGERS 26 DISTRIBUTOR 27 ADMINISTRATOR 27 CUSTODIAN 27 TRANSFER AND DIVIDEND PAYING AGENT 28 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 28 DISCLOSURE OF PORTFOLIO HOLDINGS 28 CODE OF ETHICS 28 PROXY VOTING POLICIES 28 PORTFOLIO TRADING PRACTICES 29 SHARE INFORMATION 30 PURCHASE ORDERS 30 REDEMPTION OF SHARES 31 REDEMPTION IN KIND 31 CALCULATION OF NET ASSET VALUE 31 DIVIDENDS, CAPITAL GAIN DISTRIBUTIONS AND TAXES 31 FINANCIAL STATEMENTS 35 APPENDIX A 35 i GENERAL INFORMATION
